After Remand
Per Curiam.
This cause was remanded to the trial court for an evidentiary hearing in accordance with the mandates of People v Robinson, 390 Mich 629; 213 NW2d 106 (1973). We ordered the trial judge to require the prosecution to produce or explain why he could not produce an indorsed witness, one Angela Nash. See People v Wingfield, 62 Mich App 161 (1975).
Pursuant to our order, a hearing was held in the Genesee County Circuit Court at which Angela Nash appeared and gave testimony regarding her knowledge of the incidents surrounding the alleged crime. She testified under oath that she had no personal knowledge of the acts of the defendant on the date the crime was alleged to have taken place. She further testified that she was not with the defendant at any time on that particular date.
The trial judge thereupon denied a new trial because, based on the witness’s testimony, he opined that no miscarriage of justice occurred by the failure to produce Angela Nash at trial.
Our order allowed defendant the right to file an additional, brief within 15 days after the trial court’s decision. More than a month having elapsed and no further pleadings having been filed, we consider the matter on the records and briefs as submitted.
We agree with the trial judge’s conclusion that no miscarriage of justice occurred by the failure to produce witness Nash at trial. The order denying a new trial is therefore affirmed. We concur with the reasoning of our prior decision in all other respects.
Affirmed.